Case 2:20-cv-03485-BRM-ESK Document 106 Filed 05/27/21 Page 1 of 1 PageID: 5969
                                                                                                                                                                                       William C. Baton
                                                                                                                                                                             Phone: (973) 286-6722
                                                                                                                                                                                    Fax: (973) 286-6822
                                                                                                                                                                                      wbaton@saul.com
                                                                                                                                                                                         www.saul.com




                                                                                                                      May 27, 2021

  VIA ECF

  The Honorable Edward S. Kiel, U.S.M.J.
  United States Post Office & Courthouse
  2 Federal Square
  Newark, NJ 07101-0999

           Re:           TherapeuticsMD, Inc. v. Teva Pharmaceuticals USA, Inc.
                         Civil Action No. 20-3485 (BRM)(ESK) (consolidated)

  Dear Judge Kiel:

         This firm, together with Haug Partners LLP, represents TherapeuticsMD, Inc.
  (“TherapeuticsMD”) in the above-referenced matter.

          We write to respectfully request a one-week extension, from May 27 until June 4, 2021,
  for the parties to submit a proposed claim construction hearing schedule to the Court. We have
  been communicating with counsel for Teva regarding potential hearing dates, but, in light of the
  upcoming holiday, we require some additional time to confer with our client. We have conferred
  with counsel for Teva, and they consent to this request. The other scheduled dates in the Court’s
  December 9, 2020 Order (D.I. 51) will remain unchanged. If this meets with the Court’s
  approval, we respectfully request that Your Honor sign and enter the below form of
  endorsement.

           Thank you for Your Honor’s kind attention to this matter.

                                                                                                                      Respectfully yours,



                                                                                                                      William C. Baton

  cc:      All counsel (via e-mail)

  SO ORDERED:


  __________________________
  Hon. Edward S. Kiel, U.S.M.J.



             O n e R i v e r f r o n t P l a z a , S u i t e 1 5 2 0 N e w a r k , N J 0 7 1 0 2 - 5 4 2 6 P h o n e : ( 9 7 3 ) 2 8 6 - 6 7 0 0 F a x : ( 9 7 3 ) 2 8 6 -6 8 0 0

DE LAWARE FLORI DA I LLI NOIS MARYLAND MASSACHUSETTS MINNESOT A NE W JE RSE Y NEW YORK PE NNSYLVANI A WASHI NGTON, DC

                                                                      A DELAWARE LIMITED LIABILITY PARTNERSHIP
